                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION

                            CIVIL NO. 1:21-CV-00095

UNITED STATES OF AMERICA,               )
                                        )
            Plaintiff,                  )
                                        )
v.                                      )       VERIFIED COMPLAINT FOR
                                        )         FORFEITURE IN REM
APPROXIMATELY $4,335.00 IN U.S. )
CURRENCY seized from Sherry Lacsey )
Davis on or about September 30, 2020, in)
Haywood County, North Carolina,         )
                                        )
            Defendant.                  )


      NOW COMES the United States of America, Plaintiff herein, by and through

William T. Stetzer, Acting United States Attorney for the Western District of North

Carolina, in a civil cause of forfeiture, and respectfully states the following:

                              NATURE OF ACTION

      1.     This is a civil action in rem against approximately $4,335.00 in

United States Currency (“the Defendant Currency”) seized from Sherry Lacsey

Davis on or about September 30, 2020, in Haywood County, North Carolina.

                          JURISDICTION AND VENUE

      2.     This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §§ 1345 and 1355.



     Case 1:21-cv-00095-MOC-WCM Document 1 Filed 04/09/21 Page 1 of 8
       3.    This Court has in rem jurisdiction over the Defendant Currency, and

venue is proper pursuant to 28 U.S.C. § 1355(b)(1) because acts or omissions giving

rise to the forfeiture occurred in the Western District of North Carolina.

       4.    Venue is also proper pursuant to 28 U.S.C. § 1395 because the

Defendant Currency is located in the Western District of North Carolina.

       5.    The Defendant Currency was seized within and is now within the

Western District of North Carolina.

                           BASIS FOR FORFEITURE

       6.    This civil action is brought against the Defendant Currency because it

constitutes money furnished or intended to be furnished by any person in exchange

for a controlled substance or listed chemical in violation of 21 U.S.C. §§ 841 and/or

846, proceeds traceable to such an exchange, and/or money used or intended to be

used to facilitate a violation of 21 U.S.C. §§ 841 and/or 846, and is therefore subject

to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

                                       FACTS

       7.    At approximately 9:36 p.m. on September 30, 2020, Detective Phillips

with the Haywood County Sheriff’s Office noticed a black Ford Mustang behind

him.




                                          2



       Case 1:21-cv-00095-MOC-WCM Document 1 Filed 04/09/21 Page 2 of 8
      8.     As the Ford Mustang began to pass Detective Phillips, the driver of the

vehicle slammed on the brakes and conducted an abrupt left turn into the parking lot

of the Rendezvous restaurant in Maggie Valley.

      9.     A short time later, Deputy Stoller, also with the Haywood County

Sheriff’s Office, saw the Ford Mustang pull out of the parking lot and turn onto

Dellwood Road.

      10.    Deputy Stoller was unable to read the license plate on the

Ford Mustang. It appeared that the vehicle did not have a functioning tag light.

      11.    Deputy Stoller activated his blue lights and pulled the Ford Mustang

over in the parking lot of the Sunoco gas station located at 1980 Dellwood Road in

Waynesville, NC.

      12.    The driver of the Ford Mustang was Charles Michael Hurt.

Deputy Stoller recognized Mr. Hurt from a previous encounter, and Mr. Hurt has a

history of drug offenses.

      13.    The passenger of the Ford Mustang was Ms. Davis, who also has a

history of drug offenses.

      14.    At the time of the traffic stop, Mr. Hurt and Ms. Davis both had pending

felony drug charges in Haywood County.

      15.    Mr. Hurt and Ms. Davis are both unemployed.

                                         3



     Case 1:21-cv-00095-MOC-WCM Document 1 Filed 04/09/21 Page 3 of 8
      16.    As Deputy Stoller approached the vehicle, he observed that the tag light

was on, but it was very dim. Deputy Stoller also noticed that the vehicle’s taillights

appeared to be partially painted over.

      17.    Mr. Hurt acknowledged the issues with the lights on the vehicle, and

assured Deputy Stoller that he would get them fixed.

      18.    Other officers arrived at the scene to assist Deputy Stoller with the

traffic stop, including Deputy Bellows and Sergeant Campbell.

      19.    During the traffic stop, Ms. Davis appeared nervous and uneasy.

      20.    Mr. Hurt consented to a search of the vehicle. During the search,

officers located a bag in the backseat that contained a green digital scale, baggies,

and other drug paraphernalia which were consistent with drug trafficking.

      21.    Ms. Davis consented to a search of her person. Deputy Bellows, a

female officer, conducted the search of Ms. Davis. Deputy Bellows felt a bulge in

the crotch of Ms. Davis’s pants. When asked about the bulge, Ms. Davis said, “I’m

on my period.” However, during the search of Ms. Davis, Deputy Bellows located

a bag containing approximately 5 grams of methamphetamine in her underwear.

      22.    In Ms. Davis’s purse and wallet, officers located a total of $4,335 in

U.S. Currency. This currency was organized in 4 stacks of $20 bills, as well as in

another stack containing different denominations.

                                          4



     Case 1:21-cv-00095-MOC-WCM Document 1 Filed 04/09/21 Page 4 of 8
      23.   Ms. Davis and Mr. Hurt made inconsistent statements about the

methamphetamine. Specifically, Ms. Davis informed the officers that Mr. Hurt had

instructed her to put the methamphetamine in her pants. However, Mr. Hurt denied

that the methamphetamine was his.

      24.   At the scene, Ms. Davis claimed that the U.S. Currency was hers.

Mr. Hurt denied that the U.S. Currency was his.

                       ADMINISTRATIVE FORFEITURE

      25.   DEA initiated an administrative forfeiture action against the Defendant

Currency.

      26.   On January 11, 2021, Mr. Hurt filed a claim as to the Defendant

Currency.

      27.   The United States now files this Complaint in response to that claim.

      28.   The following persons may have or claim an interest in the Defendant

Currency:

Sherry Lacsey Davis
243 Riverbend Road
Sylva, NC 28779

Charles Michael Hurt
283 Riverbend Road
Sylva, NC 28779




                                        5



     Case 1:21-cv-00095-MOC-WCM Document 1 Filed 04/09/21 Page 5 of 8
                                    CONCLUSION

        29.   By virtue of the foregoing, all right, title, and interest in the Defendant

Currency vested in the United States at the time of the commission of the unlawful

act giving rise to forfeiture, 21 U.S.C. § 881(h), and has become and is forfeitable to

the United States of America.

                                  PRAYER FOR RELIEF

        WHEREFORE, the United States of America respectfully prays the Court

that:

        (1)   a warrant for the arrest of the Defendant Currency be issued;

        (2)   due notice be given to all parties to appear and show cause why the

forfeiture should not be decreed;

        (3)   judgment be entered declaring the Defendant Currency to be

condemned and forfeited to the United States of America for disposition according

to law; and

        (4)   the United States be granted such other and further relief as this Court

may deem just and proper, together with the costs and disbursements of this action,

including but not limited to the expenses of maintenance and protection of the

Defendant Currency as required by 28 U.S.C. § 1921.




                                            6



        Case 1:21-cv-00095-MOC-WCM Document 1 Filed 04/09/21 Page 6 of 8
Respectfully submitted this 9th day of April, 2021.

                                 WILLIAM T. STETZER
                                 ACTING UNITED STATES ATTORNEY

                                 s/ Jonathan D. Letzring
                                 JONATHAN D. LETZRING
                                 Assistant United States Attorney
                                 Georgia Bar No. 141651
                                 Room 233, U.S. Courthouse
                                 100 Otis Street
                                 Asheville, North Carolina 28801
                                 Telephone No. (828) 271-4661
                                 jonathan.letzring@usdoj.gov




                                  7



Case 1:21-cv-00095-MOC-WCM Document 1 Filed 04/09/21 Page 7 of 8
Case 1:21-cv-00095-MOC-WCM Document 1 Filed 04/09/21 Page 8 of 8
